Citation Nr: 0925742	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability (degenerative joint disease), currently rated as 
10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
foot disability, to include as secondary to a service-
connected left knee disability.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a left 
foot disability, to include as secondary to a service-
connected left knee disability.

5.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
knee disability, to include as secondary to a service-
connected left knee disability.

6.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
leg disability, to include as secondary to a service-
connected left knee disability.

7.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a left 
leg disability, to include as secondary to a service-
connected left knee disability.

8.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a low 
back disability.

9.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a 
kidney disability, claimed as urethral structure residuals.

10.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
headaches.

11.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to July 1982, 
and from August 1982 to August 1983.  He was discharged in 
August 1983 under other than honorable conditions.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating of 10 percent for a left 
knee disability, effective October 20, 2001; denied service 
connection for PTSD, and denied the Veteran's application to 
reopen previously denied claims for service connection for 
bilateral foot, bilateral leg, right knee, back, and kidney 
disabilities; headaches; and hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, while the Veteran received an honorable 
discharge for his first period of active duty service from 
August 1978 to July 1982.  However, a July 1992 
administrative decision determined that the Veteran's 
discharge from his second period of service from August 1982 
to August 1983 was other than honorable.  38 C.F.R. § 3.12 
(2008).  Therefore, the Veteran is only entitled to VA 
compensation benefits for disabilities incurred in or 
aggravated by his first period of service.

Next, a review of the claims file shows that additional 
records should be obtained.  The Board notes that the most 
recent VA medical records are dated in June 2004.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  In addition, a portion of a Social Security 
Administration (SSA) decision has been obtained.  Since the 
SSA decision and the records upon which this grant of 
benefits was based are not included in the claims folder, 
those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Finally, the Veteran's 
service personnel records are limited and possibly incomplete 
and in February 2009, the Veteran testified that he receives 
treatment for his left knee from private physician Dr. 
McCall.  Accordingly, any additional service personnel 
records and private treatment records should be obtained.

With respect to the Veteran's claim for an increased rating 
for a left knee disability, the Veteran's most recent VA 
examination was in July 2004 and his testimony indicates that 
his disability may have worsened.  The Veteran testified that 
he experiences left knee pain, locking, and instability.  He 
further testified that he requires the use of a wheelchair, 
walker, cane, and knee brace, and that he has difficulty with 
stairs and cannot drive due to the use of pain medication.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, it 
appears from the statements of record that the Veteran's 
condition may have worsened since the date of the latest 
examination.  Therefore, the Board finds that a new 
examination is in order.

Finally, the Veteran contends that he has a psychiatric 
disability that is related to his service.  Service treatment 
records include a November 1977 enlistment examination which 
indicates that the Veteran's judgment and impulsiveness were 
a problem.  He was found to be "borderline intelligent" 
with a "less than average chance of success in service."

VA medical records reflect diagnoses of depression, possible 
PTSD, and possible major depressive disorder.  While the 
Veteran testified that he could not recall whether he was in 
combat during service, his service personnel records do not 
show evidence of combat during his service.  A December 2002 
report indicates that he abused drugs and heard voices during 
service.  A May 2003 VA medical report reflects the Veteran's 
claim that he had problems with skin heads and the Ku Klux 
Klan during his service.

In a December 2003 statement in support of claim, the Veteran 
claimed to have had many altercations with soldiers who were 
prejudiced and others who claimed to have been members of the 
Ku Klux Klan, but the Veteran did not provide further details 
concerning those stressors that were capable of verification, 
such as the names of the soldiers.  However, he did state 
that he reported the soldiers alleged involvement in the Ku 
Klux Klan to a sergeant and was subsequently reassigned.  The 
Veteran also stated that he witnessed three sergeants break 
their backs and bones during jumps which he identified as an 
in-service stressor.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, a 
remand is needed to determine whether any current psychiatric 
disability is related to the Veteran's service.  In addition, 
the Board finds that the Veteran should be requested to 
provide more information regarding his claimed in-service 
stressors so that an attempt to verify their occurrence may 
be made through the United States Army and Joint Services 
Records Research Center.

Finally, in a decision dated in February 1993, the RO denied 
the Veteran's claims for a kidney disability, lumbar strain, 
and headaches.  In September 1994, the RO denied the 
Veteran's application to reopen claims for service connection 
for a kidney disability, lumbar strain, and headaches; and 
denied service connection for hypertension.  In July 2002, 
the RO denied the Veteran's claims for service connection for 
bilateral foot, bilateral leg, and right knee disabilities.  
In October 2004, the RO denied the Veteran's application to 
reopen those claims.  However, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  VA must look at the 
bases for the prior denial and notify the Veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the Veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claims for service connection under the current standard.  
Therefore, a remand is required in order to allow sufficient 
notice to the Veteran.  Upon remand, the Veteran will be free 
to submit additional evidence and argument on the question at 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that: (1) 
notifies the Veteran of the evidence and 
information necessary to reopen the claims 
for (a) right foot, (b) left foot, (c) 
right knee, (d) right leg, (e) left leg, 
(f) low back, and (g) kidney disabilities; 
(h) headaches; and (i) hypertension; (2) 
describes what new and material evidence 
is under the current standard; and (3) 
notifies the Veteran of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection that were found insufficient in 
the prior denial on the merits (such as an 
opinion relating his bilateral foot, right 
knee, bilateral leg, low back, and kidney 
disabilities; and headaches and 
hypertension to his first period of active 
service from August 1978 to July 1982, or 
an opinion finding that those disabilities 
were aggravated by his first period of 
active service or a service-connected 
disability).

2.  Obtain the Veteran's service personnel 
records that have not already been 
obtained.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered if it is determined that the 
above records do not exist or that efforts 
to obtain them would be futile.  In the 
event that it is determined that the 
records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

3.  Obtain the Veteran's VA treatment 
records dated since November 2004.

4.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. McCall 
and any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

6.  Ask the Veteran to provide information 
regarding his claimed stressors, for his 
service from August 1978 to July 1982, 
that support a diagnosis of PTSD.

7.  Attempt to verify any claimed 
stressors with the United States Army and 
Joint Services Records Research Center.

8.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:
        
        (a)  Diagnose all current psychiatric 
disabilities.

(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor the 
diagnosis is based from the Veteran's 
service from August 1978 to July 1982.  
If the diagnosis is based on a non-
service stressor, the examiner should so 
state.

(c)  Is there clear and unmistakable 
evidence that any psychiatric 
disability pre-existed the Veteran's 
first period of service beginning 
August 1978?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting psychiatric disability 
underwent a permanent increase in 
severity during or as a result of his 
service from August 1978 to July 1982?  
The examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal progression 
of the disorder.

(e)  Is it as likely at not (50 percent 
or more probability) that any psychiatric 
disability, to include PTSD, was incurred 
in or aggravated by the Veteran's 
service, or was present during his 
service from August 1978 to July 1982, 
including the November 1977 enlistment 
examination which indicates that he was 
"borderline intelligent" with a "less 
than average chance of success in 
service?"  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

9.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability 
(degenerative joint disease).  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Provide ranges of motion of the 
left knee in degrees.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  In 
addition, please provide an opinion as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected left knee 
disability.

10.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

